DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 8 December 2021.  Claims 1-33 and 36-42 are currently pending of which claims 1, 4, 13, 22, 30 and 41 are currently amended and claim 42 is new.  Claims 34 and 35 are cancelled.  

Drawings
Acknowledgment is made to Applicant replacement drawings and specification amendments received 8 December 2021.  The objections to the drawings presented in the Office Action of 8 June 2021 are withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 8 December 2021.  The rejections to the claims presented under 35 USC 112 in the Office Action of 8 June 2021 are withdrawn.

Claim Rejections - 35 USC § 102
  Acknowledgment is made to Applicant’s claim amendments received 8 December 2021.  The rejections to the claims presented under 35 USC 102 in the Office Action of 8 June 2021 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0112247 to Tempelman et al. (Tempelman) in view of Tsukamoto.
As to claim 1, Tempelman teaches an electrolytic gas generator for electrolyzer a reactant to generate at least a first gas, oxygen, the electrolytic gas generator comprising, a polymer electrolyte membrane (446), the polymer electrolyte membrane having opposing first and second faces, a first electrode, anode (445), the first electrode electrically coupled to the first face of the polymer electrolyte membrane (446), a second electrode, cathode (447), the second electrode electrically coupled to the second face of the polymer electrolyte membrane (446), a first current collector (434) electrically coupled to the first electrode (445), a second current collector (436) electrically coupled to the second electrode (447) and a current source, wherein the current source is coupled to the first current collector and the second current collector, and thus that there is some sort of first conductive lead connecting the first current collector and the current source and some sort of second conductive lead connecting the second current collector and the current source (Paragraphs 0075 and 0121-0125; Figure 4).
However, Tempelman fails to teach that the first current collector comprises a first electrically-conductive extension for use in mounting a conductive lead and wherein the first current collector further comprises a gas conduit for porting laterally gas generated at the first electrode.  Tempelman teaches that the current collector is one layer among many through which the reactants and products flow including at least one transport membrane and a support mesh (Figure 4).
However, Tsukamoto also discusses electrochemical cells with polymer electrolytic membranes and current collecting structures in a stacked configuration.  Tsukamoto teaches an improved confirmation wherein the configuration results in tighter contact and a reduction in electrical resistance while still achieving effective and reliable fluid flow (Paragraph 0011).  Tsukamoto teaches that the (Paragraphs 0043-0048; Figure 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the current collectors of Tempelman with the structure of Tsukamoto including a current collecting assembly comprising a conductive plate with a conductive extension, the extension capable of being used for mounting a conductive lead, wherein the extension forms a conduit for laterally porting the fluids for the cell operation in order to allow for a configuration that achieves tighter contact and a reduction in electrical resistance while still achieving effective and reliable fluid flow as taught by Tsukamoto.  
As to claim 2, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  Tempelman further teaches that the electrolytic gas generator is a water electrolyzer (Paragraph 0075).  
As to claim 3, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  Tsukamoto further teaches that the gas conduit (36) through the current collector passes through at least a portion of the extension (Figure 1).
As to claim 5, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  Tsukamoto further teaches that the current collector comprises a top member (42) and a bottom member (54), the top member (42) and the bottom member (54) being bonded to one another and jointly defining the gas conduit (36) (Paragraphs 0043-0048; Figure 1).  
As to claim 6, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  Tsukamoto further teaches that the current collector comprises a top member (42) and a bottom member (54), the top member (42) and the bottom member (54) being bonded to one another and (36) and the first electrically-conductive extension (Paragraphs 0043-0048; Figure 1).  
As to claims 7 and 8, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 3.  Tsukamoto further teaches that the gas conduit (36) is provided as a channel, thus an etching, within the top and bottom member (Paragraph 0048).
As to claim 9, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 7.  Tsukamoto further teaches that the gas conduit etching (36) is formed as elongated recesses in the top and/or bottom member with the first end aligned with a through hole (56) in the bottom member (54) and a second end at the periphery of the top and bottom members (Paragraph 0048; Figure 1).
As to claim 10, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 5.  Tsukamoto further teaches that the top and bottom members are electrically conductive, for example formed of metal plates (Paragraph 0043).
As to claim 12, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  The combination fails to further teach that the apparatus comprises a second extension.  However, the duplication of parts is not patentably significant (MPEP 2144.04 VI B).
As to claim 13, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  The combination fails to teach that a second extension would be located 180 degrees from the first extension.  However, the rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 14, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  Tsukamoto fails to teach that the extension comprises a proximal portion of comparatively greater width and a distal portion of comparatively lesser width.  However, mere changes in size and shape are not patentably significant (MPEP 2144.04 IV A/B).
As to claim 15, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  Tsukamoto further teaches that the extension (40/52) has a substantially uniform width, when the (Figure 1).
As to claim 16, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 1.  As discussed above, Tsukamoto renders obvious utilization of an extension comprising current collector with a lateral gas portal through the extension for the current collectors of Tempelman, thus including the second current collector.  
As to claim 17, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 16.  Tsukamoto further teaches that the gas conduit (36) through the current collector passes through at least a portion of the extension (Figure 1).
As to claim 18, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 16.  Tsukamoto further teaches that the current collector comprises a top member (42) and a bottom member (54), the top member (42) and the bottom member (54) being bonded to one another and jointly defining the gas conduit (36) (Paragraphs 0043-0048; Figure 1).  
As to claim 19, the combination of Tempelman and Tsukamoto teaches the apparatus of claim 16.  Tsukamoto further teaches that the current collector comprises a top member (42) and a bottom member (54), the top member (42) and the bottom member (54) being bonded to one another and jointly defining the gas conduit (36) and the first electrically-conductive extension (Paragraphs 0043-0048; Figure 1).  

Allowable Subject Matter
Claims 4, 11, 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 4 and 30-42:  The primary reason for the indication of allowable subject matter is the inclusion of the limitations wherein the electrically-conductive extension terminates at a distal end and wherein the gas conduit passes entirely through the extension to the distal end to laterally port gas there through.  
The following is a statement of reasons for the indication of allowable subject matter for claim 11:  The primary reason for the indication of allowable subject matter is a gas generator comprising all of a polymer electrolyte membrane with a first electrode and a second electrode on opposing faces thereof and first and second current collectors wherein the first current collector comprises both an electrically-conductive extension for use in mounting a conductive lead and a gas conduit for laterally porting gas generated at the first electrode wherein the current collector comprises a top member and bottom member which join to form the gas conduit and wherein the top member is electrically non-conductive.  
The following is a statement of reasons for the indication of allowable subject matter for claims 20-29:  The primary reason for the indication of allowable subject matter is a gas generator comprising all of a polymer electrolyte membrane with a first electrode and a second electrode on opposing faces thereof and first and second current collectors wherein the first current collector comprises both an electrically-conductive extension for use in mounting a conductive lead and a gas conduit for laterally porting gas generated at the first electrode wherein the generator further comprises an electrically conductive diaphragm which is reversibly deformable between a first state in which the diaphragm electrically couples the first current collector to the first electrode and a second state in which the first current collector is at least partially disconnected from the first electrode.  

Response to Arguments
Applicant's arguments filed 8 December 2021 with respect to claims 1-3, 5-10 and 12-19 have been fully considered but they are not persuasive.
Applicants argue that there would have been no reason to combine Tempelman and Tsukamoto in the manner proposed by the Examiner. Arguing that Tempelman is directed to a water electrolyzer and Tsukamoto is directed at a fuel cell, and that while sometimes teaches can be interchangeable in this case they are not.  Applicants further argue that the cell of Tempelman is a single cell assembly and Tsukamoto is a stack, and as such the separator of Tsukamoto would not be included in the single cell of Tempelman as this component is only relevant in a stack.  Applicants further argue that current collectors and separators are not interchangeable as they are completely different structures with completely different functions.  
The Examiner agrees that all separators and current collectors are not interchangeable and that all fuel cell teachings are not relevant to all electrolysis teachings.  However, the Examiner disagrees that the specific teachings of Tsukamoto are not relevant to Tempelman.  The separator structure of Tsukamoto forms part of the current collecting structure and is located between an electrode of an individual cell unit and a current collector layer, the Examiner interpreting the current collector structure to thus include both of these layers (See Claim 518 above, and as in the previous Office Action).  The separator of Tsukamoto is not being merely utilized to provide physical separation between separate unit cells of a stack of unit cells or to maintain appropriate electrical connection (or lack thereof) between separate unit cells of a stack of unit cell, but to provide separation between and an individual cell electrode and a top layer of the individual cell current collector in a manner allowing for effective gas distribution and current distribution  in a manner reducing electrical resistance (Abstract; Paragraph 0011).  As the structure of Tempelman is concerned with the distribution of gases and electrical energy in a unit cell stack, the Examiner considers these particular collectors and separators in the rejection as presented above to be relevant to one another.  Furthermore, Tsukamoto merely teaches that typically a plurality of individual units are stacked together (Paragraph 0002), but does not teach that if only one unit cell were desired the teaching would become irrelevant.  
Applicant’s arguments with respect to 4 and 30-42 have been fully considered and are persuasive.  The rejection of claims 4 and 30-41 under 35 USC 103 in the Office Action of 8 June 2021 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794